

Exhibit 10.10
 
Equipment Purchase Contract
 
JW20051217A
PLACE: JINZHOU, LIAONIG


Purchaser   Jinzhou Halla Electrical Equipment Co., Ltd.
Seller                                    OMT Co., Ltd (Korea)
 
1 Contract commodity
1 set duration tester of alternators
 
1 set performance tester of alternators 1 set duration tester of starters
 
Details see relevant catalogues
 


2 Contract value and currency
1 set duration tester of alternators
 
USD101,730.00
 


 
1 set performance tester of alternators
 
USD181,500.00
 


1 set duration tester of starters
 
USD85,390.00
 


Total value: USD368,620.00
 


3 Origin and manufacturer
Korea, OMT Co., Ltd.
 


4 Packing
New solid wooden case suitable for sea voyage. Any damage caused by packing
shall be in the Sellers account
 
 
1

--------------------------------------------------------------------------------

 


5 Shipping marks
Clear print shall be on four sides of the packing of the case number, dimension,
gross weight, net weight, contract number, port of destination, and the receiver
 


6 Shipping date
The shipping date shall be 30 April, 2005 at a Korea port
 


 
7 Departing port
Korea port
 


8 Destination port
Dalian, China
 
 


9 Payment
50% (USD184,310.00) shall be paid by T/T within 30 days after signing of this
contract
 
45% (USD165,879.00) shall be paid by T/T within 30 days after acceptance at
Jinzhou Halla Electrical Equipment Co., Ltd. The remaining 5% (USD18,431.00)
shall be paid after one year normal operation accounted from the date of
acceptance report
 


 
10 Documentation: the Seller shall deliver 5 copies of original invoices;
packing documentation, etc.


 
11 Shipping condition: The Seller shall provide the information of the ship via
fax 15 day before the agreed-upon date.


 
12 Shipping notice: Upon completion of the loading, the Seller shall provide the
number of the contract, quantity, weight and other necessary information to the
Buyer via Fax.


 
13 Functions and operations of the product: see equipment brochure.


14 Warranty
The Seller shall ensure that the contract equipment are built in accordance with
this contract. The Seller shall guarantee that the delivered equipment will
remain in ordinary conditions for 12 months.
 
 
2

--------------------------------------------------------------------------------

 
 
15 Acceptance:


The Buyer shall make initial inspection of the equipments at the site of the
Seller before shipping. The final inspection shall be done after the testing of
the equipment at the site of the Buyer


 
16 Inspection Procedure:


The Seller shall provide the Buyer with written statement that the equipments
meet the requirements of this agreement with inspection result attached.


 
17 Remedies regarding restitution, abatement of the price, return and repairs.


If the Seller is liable for the equipment not meeting the requirement of this
agreement, the Buyer has right to ask for remedy within the warranty period as
described under Section 14 and 16.


18 Modifications: this Parties may modify the price and delivery date upon
mutual agreement.


19 Force majeure:


The Seller is not liable if the delay of delivery is caused by force beyond the
control of the Seller. Nevertheless, the Seller shall under has the obligations
to deliver the equipments within the shortest period.


20 Delayed delivery and penalty
Other than what is defined in Clause 19, any delayed delivery caused by the
Seller shall result in a late fee in the amount of 3% of the sale price each day
until the product is delivered, to be deducted from the buyer’s payment.
 


21  Negotiation: All disputed shall be resolved through negotiation. If the
dispute could not be resolved by negotiation, it shall be decided by the court.


22  Governing law
The governing law shall be laws of the People’s Republic of China if this
contract is performed in China. The governing law shall be the laws of Korea if
this contract is performed in Korea.
 
24  Appendix.
 
Jinzhou Halla Electrical Equipment Co., Ltd.
/s/ Jiyan Li


OMT Co., Ltd (Korea)
Seal
 
December 17th, 2004
 
3
 